IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MONIR A. GEORGE,                       §
                                         §
        Defendant Below,                 §   No. 314, 2020
        Appellant,                       §
                                         §
        v.                               §   Court Below–Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID No. 0805035299 (N)
        Plaintiff Below,                 §
        Appellee.                        §
                                         §

                           Submitted: November 13, 2020
                           Decided:   December 23, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the Superior Court did

not abuse its discretion when it adopted a Superior Court Commissioner’s report and

recommendation and summarily dismissed the appellant’s third motion for

postconviction relief under Superior Court Rule 61. The appellant, Monir A.

George, has not pleaded with particularity new evidence of actual innocence or that

a new, retroactively applicable rule of constitutional law renders his conviction
invalid.1 And, contrary to George’s argument on appeal, there is no longer a

miscarriage of justice exception to the procedural bars of Rule 61.

          NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:



                                         /s/ Gary F. Traynor
                                         Justice




1
    Del. Super. Ct. Crim. R. 61(d)(2).
                                                 2